Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lakshman et al. (U.S. Pub. 2016/0004449 A1).
With respect to claim 1, Lakshman et al. discloses a computer-implemented method for backing up a virtual disk by an object storage, the method comprising: 
generating a path information identifying a path of the virtual disk (i.e. “when said data range had not been written into said clone virtual disk previously, reading data from said virtual disk that includes any version number found within a path traversing from said prior version to a root of said version tree, inclusive.”(Claim 6)); 
generating a virtual disk version list, the virtual disk version list identifying a version of the virtual disk (i.e., “ snapshot and revert commands may be given for a virtual disk at a particular point in time. Overhead is minimal is only version and version tree information need be stored when a snapshot command is given.”(0014)m 0033 and “Also in step 316, because the CVM has a cache 181 that contains the current version and version tree for each virtual disk that is attached to it (i.e., for each virtual disk used by the virtual machines on the same computer as the CVM), the CVM is also able to send the current version of the virtual disk with the write request so that as blocks of the virtual disk are written onto their data nodes the current version may be stored along with each block. Version and version trees of virtual disks are discussed in more detail below with respect to FIGS. 12-14” (0076));
 segregating the virtual disk into chunks (i.e., “As shown in FIG. 22B, blocks of data are stored as “chunks.”,” each chunk including in its name the version number which identifies the version of the data store”(0084) and “ Shown symbolically (not to scale) at 870 is a virtual disk showing how its stored information is represented within metadata storage. In this example, assume that the virtual disk has a size of 1 TB, that each chunk portion has a size of 256 kB, assume that each block has a size of 4 kB, and that 66 blocks have been written into this virtual disk. Chunks 871 and 872 illustrate that metadata is stored on a per chunk basis.”(0170)); 
generating a chunk list describing an association between the virtual disk and the chunks (i.e., “For a particular virtual disk “Vi” 880 (this storage region having any number of rows of information, each row representing a virtual disk), write information is stored in columns 882, 884, etc., each column corresponding to a particular chunk of the virtual disk. For example, column 882 represents the first chunk and also includes the version number. Column 884 represents the second chunk. In this embodiment, there will be a new column if the version is incremented and one writes again into the first chunk. In this fashion, older versions of data are never overwritten or lost, they are all saved within the storage platform for later reference if necessary” (0171)); 
generating chunk version lists, each chunk version list identifying a version of a corresponding chunk (i.e., “For a particular virtual disk “Vi” 880 (this storage region having any number of rows of information, each row representing a virtual disk), write information is stored in columns 882, 884, etc., each column corresponding to a particular chunk of the virtual disk. For example, column 882 represents the first chunk and also includes the version number. Column 884 represents the second chunk. In this embodiment, there will be a new column if the version is incremented and one writes again into the first chunk. In this fashion, older versions of data are never overwritten or lost, they are all saved within the storage platform for later reference if necessary” (0171)); and 
storing objects corresponding to the path information, the virtual disk version list, the chunk list, the chunk version lists, and the chunks by the object storage (i.e. “all information concerning a particular virtual disk attached to a CVM will be organized into a virtual disk object and then stored into the memory cache. A hash table is used to store these virtual disk objects and the key to find each object is the name of the virtual disk.”(0173) and (i.e., “For a particular virtual disk “Vi” 880 (this storage region having any number of rows of information, each row representing a virtual disk), write information is stored in columns 882, 884, etc., each column corresponding to a particular chunk of the virtual disk. For example, column 882 represents the first chunk and also includes the version number. Column 884 represents the second chunk. In this embodiment, there will be a new column if the version is incremented and one writes again into the first chunk. In this fashion, older versions of data are never overwritten or lost, they are all saved within the storage platform for later reference if necessary” (0171))).  
With respect to claim 2, Lakshman et al. discloses wherein each of the objects includes a corresponding object name and corresponding content (i.e. “all information concerning a particular virtual disk attached to a CVM will be organized into a virtual disk object and then stored into the memory cache. A hash table is used to store these virtual disk objects and the key to find each object is the name of the virtual disk.”(0173)) and “The data of the virtual disk may be data of an application, source or object code of the application, etc.,” (0112)) and wherein each object i.e., “In order to provision a new virtual disk within storage platform 20 for a particular application running on a virtual machine, the virtual disk is first created and then attached to a particular virtual machine… In order to create a virtual disk, a user uses the management console to first select the size of the virtual disk (e.g., 100 GB), and then selects the individual policies that will apply to that virtual disk. For example, the user selects a replication factor, a data center aware policy and other policies concerning whether or not to compress the data, the type of disk storage, etc.…Once the virtual disk has been created, it is then attached to a particular virtual machine within one of the computer servers 50-52 and the provisioning process is complete” (0047) and computer server 50-52 is associated with email, etc.); and a virtual machine configured by the virtual disk in which the corresponding content is stored and “The data of the virtual disk may be data of an application, source or object code of the application, etc.,”(0112)).  
With respect to claim 3, Lakshman et al. discloses wherein the each object name identifies a version of the corresponding content (i.e., “creating a snapshot of a virtual disk (recording a version of that disk at a particular point in time) and for reverting to that earlier version of the virtual disk (the snapshot) that is not dependent upon the size of the virtual disk or the amount of data it contains. No data of the virtual disk needs to be copied during either the snapshot command or the revert command. The result is data protection that is simple, fast and inexpensive. The data of the virtual disk may be data of an application, source or object code of the application, etc.”(0112)).  
With respect to claim 4, Lakshman et al. discloses further comprising: determining whether the virtual disk has been updated (i.e., “In step 504, while a particular virtual disk is being provisioned, its version number and version tree are initialized. This initialization may be performed during step 212 and involves updating metadata 862 (for this particular virtual disk, for example) so that the version is set equal to “1” and the version tree data structure includes only the root, also with the value of “1.” Further, in step 216 the version and version tree are also stored into cache 181 of the controller virtual machine along with the rest of the virtual disk information” (0116)); and responsive to determining that the virtual disk has been updated: determining an updated portion of the virtual disk, generating a new chunk corresponding to the updated portion of the virtual disk (i.e., “All versions of data are always available within the storage platform. As shown in FIG. 22B, blocks of data are stored as “chunks,” each chunk including in its name the version number which identifies the version of the data stored” (0084)), and storing a new object of the new chunk by the object storage (fig. 13).  
With respect to claim 5, Lakshman et al. discloses the computer-implemented method of claim 4, wherein the new chunk corresponds to an updated chunk of an existing chunk from the chunks, the method further comprising: updating the virtual disk version list to indicate a change in the version of the virtual disk (i.e., “FIG. 13 is an illustration of how state variables version 554 and version tree 556 are updated during the course of commands concerning virtual disk 552. This figure will be discussed in greater detail below in the context of the steps of FIG. 12.”(0115)); updating the chunk list to indicate that the existing chunk has been updated; updating a chunk version list of the existing chunk to indicate a change in the existing chunk (i.e., “Snapshot and Revert commands may be executed that do not depend upon the amount of data in the virtual disk; these commands may be executed within milliseconds as the only two operations needed are the updating of the version and the updating of the version tree. Because older versions of data blocks are always saved and not overwritten, these older versions are always available and data need not be copied or saved when a snapshot command is given. Likewise, when a revert command is given, data need be copied from a special storage location back into the virtual disk because all versions of all data stored are always present within the platform”(0128)); and storing objects corresponding to the updated virtual disk version list, i.e. “storing data for said virtual disk onto computer nodes of said storage platform, said stored data stored as blocks of data wherein each block of data includes a version number”(claim 1)).  
With respect to claim 6, Lakshman et al. discloses the computer-implemented method of claim 4, wherein the new chunk corresponds to an additional chunk not from the chunks, the method further comprising: updating the virtual disk version list to indicate a change in the version of the virtual disk (i.e., “FIG. 13 is an illustration of how state variables version 554 and version tree 556 are updated during the course of commands concerning virtual disk 552. This figure will be discussed in greater detail below in the context of the steps of FIG. 12.”(0115)); updating the chunk list to indicate that the new chunk has been added (i.e., “Snapshot and Revert commands may be executed that do not depend upon the amount of data in the virtual disk; these commands may be executed within milliseconds as the only two operations needed are the updating of the version and the updating of the version tree. Because older versions of data blocks are always saved and not overwritten, these older versions are always available and data need not be copied or saved when a snapshot command is given. Likewise, when a revert command is given, data need be copied from a special storage location back into the virtual disk because all versions of all data stored are always present within the platform” (0128)); generating a new chunk version list of the new chunk (i.e., “ Snapshot and Revert commands may be executed that do not depend upon the amount of data in the virtual disk; these commands may be executed within milliseconds as the only two operations needed are the updating of the version and the updating of the version tree. Because older versions of data blocks are always saved and not overwritten, these older versions are always available and data need not be copied or saved when a snapshot command is given. Likewise, when a revert command is given, data need be copied from a special storage location back into the virtual disk because all versions of all data stored are always present within the platform”(0128)); and storing objects corresponding to the updated virtual disk version list, the updated chunk list, and the new chunk version list by the object storage (i.e., “ Snapshot and Revert commands may be executed that do not depend upon the amount of data in the virtual disk; these commands may be executed within milliseconds as the only two operations needed are the updating of the version and the updating of the version tree. Because older versions of data blocks are always saved and not overwritten, these older versions are always available and data need not be copied or saved when a snapshot command is given. Likewise, when a revert command is given, data need be copied from a special storage location back into the virtual disk because all versions of all data stored are always present within the platform” (0128)) .  
With respect to claim 7, Lakshman et al. discloses wherein the chunks comprises a first subset of new chunks and a second subset of duplicative chunks that have been stored in the object storage, the second subset of duplicative chunks previously provided by one or more second client devices different from the first client device (i.e., “ Snapshot and Revert commands may be executed that do not depend upon the amount of data in the virtual disk; these commands may be executed within milliseconds as the only two operations needed are the updating of the version and the updating of the version tree. Because older versions of data blocks are always saved and not overwritten, these older versions are always available and data need not be copied or saved when a snapshot command is given. Likewise, when a revert command is given, data need be copied from a special storage location back into the virtual disk because all versions of all data stored are always present within the platform” (0128) and “issuing a clone command for said virtual disk in the context of said current version without copying contents of said virtual disk, said clone command indicating a prior version of said virtual disk from which said clone virtual disk should be created;”(claim 4)).  
  


With respect to claims 8-20, the claims 8-20 are rejected as claimed 1-7 above since the claims 8-20 are similar with the claims 1-7 but different form.
Close reference:
U.S. Pub. 2015/0261798 A1 discloses child to parent mapping in content addressable storage system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.